In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00104-CR



           RANDALL REYNOLDS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 2027794




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

           On August 3, 2020, Randall Reynolds pled guilty to aggravated assault with a deadly

weapon, in this case, a motor vehicle.1 On August 26, at a sentencing hearing, the trial court

found Reynolds guilty of the charged offense and sentenced him to five years’ incarceration.

Reynolds appeals that conviction and sentence.

           Reynolds’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the trial court proceedings, and

stated that counsel found no meritorious issues to raise on appeal. Since counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced, he has met his duty under the law. See Anders v. California, 386 U.S. 738, 743–44

(1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding);

Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d

807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

           Reynolds’s counsel filed a motion with this Court seeking to withdraw as counsel in this

appeal and provided Reynolds with a copy of the brief and the motion to withdraw. His counsel

also informed Reynolds of his right to review the record and file a pro se response and provided

Reynolds with an unsigned motion for access to the record.

           On January 26, 2021, the Court notified Reynolds that, if he wished to file a pro se

response to his counsel’s Anders brief, any such response was due on or before February 25,

2021. We have received no such response or request for extension from Reynolds.


1
    See TEX. PENAL CODE ANN. § 22.02.
                                                    2
        We have reviewed the entire appellate record and have independently determined that no

reversible error exists. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

                 We affirm the judgment of the trial court.2




                                                              Josh R. Morriss, III
                                                              Chief Justice
Date Submitted:           March 31, 2021
Date Decided:             April 21, 2021

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel's
request to withdraw from further representation of Appellant in this case. See Anders, 386 U.S. at 744. No
substitute counsel will be appointed. Should Appellant desire to seek further review of this case by the Texas Court
of Criminal Appeals, Appellant must either retain an attorney to file a petition for discretionary review or file a
pro se petition for discretionary review. Any petition for discretionary review must be (1) filed within thirty days
from either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this
Court, see TEX. R. APP. P. 68.2, (2) filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P.
68.3, and (3) in compliance with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX.
R. APP. P. 68.4.
                                                         3